Citation Nr: 18100153
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 11-21 206A
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
The claim of entitlement to service connection for a left knee meniscal tear is granted.  
The claim of entitlement to a disability rating in excess of 10 percent for left knee laxity is denied.  
FINDINGS OF FACT
1. The Veterans left knee meniscal tear was causally related to his original left knee injury.  
2. The Veterans left knee laxity manifested with no more than a slight disability.


CONCLUSIONS OF LAW
1. The criteria for service connection for a separate left knee disability for meniscal tear have been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).
2. The criteria for a disability rating in excess of 10 percent for left knee laxity have not been satisfied.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2017)
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service from February 1974 to February 1977 in the United States Marine Corps.
This matter comes before the Board of Veterans Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, reducing the rating of the Veterans service-connected left knee disability from 30 percent to 20 percent, effective as of December 1, 2010.  The record further reflects that the Veteran was also rated as 10 percent disabled as a result of left knee laxity.  
The Board remanded the issue for further development in August 2014 and May 2017.  The case has been returned to the Board for appellate review. 
The Board notes that the Veterans left knee disability has had two separate evaluations in effect since the grant of service connection  one based on limitation of motion and one based on laxity.  The issue regarding the rating of the left knee for limitation of motion has been previously addressed by the Board in August 2014 and is not currently on appeal. 
The Board notes that in the course of the appeal of the increased rating claim for a left knee disability, the issue of whether the Veteran should be separately service-connected for a left knee meniscal tear has been risen.  The Board addresses that issue separately in this decision.    
1. Entitlement to service connection for a left knee meniscal tear.
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).
In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Boards analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).
During the course of the appeal, the Veteran has been diagnosed with a left knee meniscal tear.  Specifically, a July 2014 treatment record diagnosed a left knee meniscus tear.  
The VA examiner in July 2017 diagnosed left knee meniscal tear.  The examiner opined that the Veterans left knee meniscal injury was at least as likely as not related to his original service-connected injury.  The nature of his initial injury could have resulted in the meniscal injury, which was previously undiagnosed as this injury would not have been evident on X-ray.  
Given the positive nexus opinion from the VA examiner in July 2017, to include an explanation as to why the meniscus tear was not previously diagnosed, and the lack of any contradictory findings or conclusions of record, the Board finds that entitlement to service connection for a left knee meniscus tear is warranted. Therefore, the criteria for service connection for a left knee meniscus tear have been met.  38 C.F.R. §§ 4.3, 4.7.
 
2. Entitlement to a disability rating in excess of 10 percent for left knee laxity.
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the persons ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The Veterans left knee laxity is rated at 10 percent under Diagnostic Code 5257 for other impairment of the knee, recurrent subluxation or lateral instability.  Under that regulation, slight impairment warranted a 10 percent disability rating, moderate impairment warranted a 20 percent disability rating, and severe impairment warranted a 30 percent disability rating.  38 C.F.R. § 4.71a.
To receive a higher disability rating, the evidence must show left knee laxity manifested to a moderate degree.  
The Board finds that competent, credible, and probative evidence establishes that the Veterans left knee laxity did not manifest to a degree that more nearly approximates a 20 percent disability rating.
During a May 2010 VA examination, the Veteran complained of pain, locking, and instability. The examiner noted 1+ anterior drawer with a solid endpoint, negative Lachman, negative posterior drawer, and negative varus and valgus stress.
The Veteran was afforded an additional VA examination in September 2011.  The Veteran reported instability symptoms. He reported daily issues with instability. Physical examination showed that the Veteran was stable to varus and valgus, negative to anterior drawer, posterior drawer, Lachman's, negative McMurray's.
A July 2012 VA treatment record showed left knee instability.
The Veteran underwent a May 2014 VA examination.  The examiner diagnosed degenerative joint disease of the left knee.  The examiner was unable to perform joint stability testing.  The examiner noted a history of slight recurrent patellar subluxation or dislocation.  
In October 2014, the Veteran reported that his knee was giving out more.  
The Veteran was afforded a VA examination in May 2015.  The examiner diagnosed knee strain, to include knee pain and laxity.  The examiner noted slight subluxation and no lateral instability.  The examiner could not perform joint stability testing, though instability was indicated.  
 The Veteran attended another VA examination in July 2017.  The examiner diagnosed left knee meniscal tear and left knee instability.  The examiner noted no history of recurrent subluxation or lateral instability.  Joint stability testing was normal with no joint instability noted.  
As the record contains objective evidence of laxity or instability described as slight in the May 2014 and May 2015 VA examinations with no evidence of more severe laxity or instability, the Board finds that the Veterans left knee laxity did not manifest beyond a slight degree.  Therefore, the preponderance of the evidence is against entitlement to a higher disability rating for left knee laxity.
In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veterans claim, that doctrine is not applicable in the current appeal. See 38 U.S.C. § 5107(b) (West 2014).
 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	Patricia Veresink, Counsel 

